Citation Nr: 1619900	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for left index finger disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied entitlement to service connection for a left index finger condition and for scarring on both ears.  Jurisdiction over the appeal currently resides with the RO in New York, New York.

In August 2014, the RO granted service connection for scarring on both ears.  As this action results in a complete grant of the benefit sought, this issue is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a personal hearing before a Veterans Law Judge on April 18, 2016, for which he failed to appear.  In a statement dated April 12, 2016, the Veteran requested that the hearing be rescheduled for a later date because he was experiencing vision related problems and was under his doctor's care.  As of the date of this decision, no action has been taken to reschedule the Veteran's hearing request. 

The Veteran failed to request a change in the hearing date at least two weeks prior to the scheduled hearing pursuant to 38 C.F.R. § 20.704 (2015).  However, resolving all doubt in the Veteran's favor, he has presented good cause to have his hearing rescheduled and the cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  As such, a remand of the Veteran's appeal is necessary to afford him another opportunity to testify at his requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO in New York, New York.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

